 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 5                                  AT SEATTLE
 6
         XDESIGN, LLC,
 7
                               Plaintiff,
 8                                                      C17-1744 TSZ
              v.
 9                                                      MINUTE ORDER
         MECCA11, LLC,
10
                               Defendant.
11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

13        (1)    The Court has scheduled oral argument for Friday, June 21, 2019, on
   defendant’s motion for partial summary judgment, docket no. 25, and plaintiff’s cross-
14 motion for summary judgment, docket no. 26, dismissing all counterclaims of defendant.
   Counsel shall be prepared to address at oral argument whether the Court may, sua sponte,
15 enter summary judgment for a non-moving party on any issue presented by the pending
   motions. Specifically, the Court will consider ruling as follow on the pending motions:
16
                 (a)   That plaintiff’s motion for summary judgment, docket no. 26, should
17        be granted and that all defendant’s counterclaims should be dismissed with
          prejudice.
18
                  (b)     That the August 24, 2017, Purchase Order was a legally binding
           contract for the purchase of raw materials only for 4,000 frames for a purchase
19
           price of $122,840. See Parnell Decl. Ex. H (docket no. 27). It was solely for raw
           materials until plaintiff signed off on production which never occurred. See
20
           Vierthaler Decl. Ex. A (e-mails) (docket no. 28). The Purchase Order required a
           50% deposit to start production. See Parnell Decl. Ex. I (docket no. 27). It is
21
           undisputed that no pack frames were ever manufactured. See Stahl Decl., docket
           no. 29 (Taylor Dep. at 223). Regardless of the interpretation of the contract, it
22

23

     MINUTE ORDER - 1
 1        appears that defendant repudiated the purchase order. Between August 24, 2017
          and September 2, 2017 the parties exchanged a string of e-mails discussing the
 2        Purchase Order. Parnell Decl. ¶ 16 and Ex. J (docket no. 27). See also Vierthaler
          Decl., docket no. 28, ¶ 5 and Ex. A (e-mails). Nothing in these discussions or e-
 3        mails constituted a repudiation of the Purchase Order by plaintiff. See Alaska
          Pacific Trading Co. v. Eagon Forest Products, Inc., 85 Wn. App. 354 (1997).
 4        However, defendant repudiated the August 24, 2017, contract on September 13,
          2017, by sending by e-mail a revised version of the Purchase Order. See Parnell
 5        Decl. Ex. K (docket no. 27). The September 13, 2017, e-mail advised plaintiff that
          it was not obligated to proceed with production under the original Purchase Order
 6        and the September 13 e-mail constituted a clear and positive statement or action
          that expressed defendant’s intent not to perform on the Purchase Order. It is
 7        undisputed that it was defendant’s intention that neither party had any obligation
          to do any business with the other unless agreement could be reached on a revised
 8        purchase order. See Stahl Decl. (docket no. 29) Ex. A, Taylor Dep. at 280-285.
          The action of defendant constituted a repudiation of the Purchase Order agreement
 9        as a matter of law. As a result, defendant’s motion to dismiss plaintiff’s breach of
          contract claim should be denied; correspondingly, the Court should sua sponte
10        grant summary judgment on the contract claim on liability in favor of plaintiff.

11               (c)     That defendant has breached the April 20, 2017 tooling quote by
          wrongfully demanding a $22,000 “transfer fee” as a condition of its release of the
12        tooling to plaintiff. Vierthaler Decl., docket no. 28, ¶ 3. Defendant is not entitled
          to a $22,000 transfer fee as a condition of releasing the tooling to plaintiff. It is
13        undisputed that the terms of the tooling quotes did not reference a transfer fee and
          Mr. Taylor concedes the tooling quote contains all the terms of the agreement, and
14        that he was unaware of the fee at the time of the quote. Stahl Decl. (docket
          no. 29), Taylor Dep. at 290. At his deposition, Mr. Taylor asserted the term
15        “Price: Ex Works” refers to a transfer fee. The Court finds this after-the-fact
          suggestion without merit and does not present a genuine issue of fact. As
16        indicated in the International Chamber of Commerce Incoterms® Rules 2010,
          “Ex Works” is simply a well-known delivery term defined as follows:
17
                 “Ex Works” means that the seller delivers when it places the
18               goods at the disposal of the buyer at the seller’s premises or at
                 another named place (i.e., works, factory, warehouse, etc.).
19               The seller does not need to load the goods on any collecting
                 vehicle, nor does it need to clear the goods for export, where
20               such clearance is applicable.

          See Stahl Decl. Ex. A at 155, 290 (docket no. 29-1 at 61, 119). Defendant’s
21        demand for a transfer fee should be denied and plaintiff should be entitled to
          judgment for a release of the tooling to plaintiff.
22

23

     MINUTE ORDER - 2
 1                 (d)    That plaintiff’s second cause of action for fraudulent inducement
            may present factual issues. However, the allegations of a 5%-10% markup
 2          depending on the complexity of the project on production costs was too uncertain
            to support a claim by clear and convincing evidence for fraud under Washington
 3          law. See Parnell Decl. at ¶ 5 (docket no. 27). The parties later signed a statement
            of work that does not refer to markup. See Parnell Decl. Ex. B (docket no. 27-2).
 4          This claim should be dismissed.

 5                  (e)   That plaintiff’s fifth claim for CPA violations should be dismissed
            because “Ordinarily, a breach of a private contract affecting no one but the parties
 6          to the contract is not an act or practice affecting the public interest.” Hangman
            Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 105 Wn.2d 778, 790 (1986).
 7
                   (f)   That only plaintiff’s fourth claim for breach of design contract
 8          should proceed to trial, together with trial on damages, if any, under the Purchase
            Order.
 9          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
10
            Dated this 17th day of June, 2019.
11

12                                                    William M. McCool
                                                      Clerk
13
                                                      s/Karen Dews
14                                                    Deputy Clerk

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
